Citation Nr: 1704477	
Decision Date: 02/14/17    Archive Date: 02/24/17

DOCKET NO.  08-16 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for diabetes mellitus, type II.

2.  Entitlement to an initial rating in excess of 10 percent prior to January 21, 2015, and in excess of 20 percent thereafter for peripheral neuropathy of the right lower extremity. 

3.  Entitlement to an initial rating in excess of 30 percent prior to January 21, 2015, and in excess of 20 percent thereafter for peripheral neuropathy of the left lower extremity.

4.  Entitlement to an initial rating in excess of 60 percent for diabetic nephropathy with hypertension, to include whether a separate rating is warranted for hypertension as of June 8, 2013.  

5.  Entitlement to a rating in excess of 10 percent prior to June 8, 2013, and in excess of 30 percent thereafter for left knee traumatic arthritis. 

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Jason George, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from February 1973 to June 1976 and in the United States Army from November 1978 to December 1996.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a January 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

While the Veteran requested a Board hearing before a Veterans Law Judge sitting at the RO in his June 2008 substantive appeal, he subsequently withdrew such request in May 2011 and September 2011 communications.  38 C.F.R. § 20.704(e) (2016).

In December 2011, the Board remanded the issues of entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity, the increased rating claims for diabetes mellitus, hypertension, and a left knee disability, and entitlement to a TDIU for additional development.  In May 2016, the Board denied a rating in excess of 10 percent for hypertension prior to June 8, 2013, and remanded all issues currently on appeal for further development.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) has substantially complied with the remand orders with regard to the claims decided herein and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

As noted in the December 2011 remand, although the January 2006 rating decision on appeal reflects that a 20 percent evaluation was confirmed and continued for diabetes mellitus with lower extremity peripheral neuropathy, in a March 2008 rating decision the RO assigned a separate 10 percent evaluation for peripheral neuropathy of the right lower extremity associated with diabetes mellitus.  Thus, the Board finds that the issue pertaining to the evaluation of peripheral neuropathy of the right lower extremity is properly before the Board as reflected above.  

In addition, in a July 2015 rating decision, the RO granted service connection for diabetic nephropathy and assigned a single 60 percent disability rating for diabetic nephropathy with hypertension, effective June 8, 2013.  The separate evaluation for hypertension was discontinued effective that same date.  See 38 C.F.R. § 4.14 (evaluation of a single manifestation of disability under separate diagnoses is to be avoided as pyramiding).  As noted previously, in the May 2016 decision, the Board denied a rating in excess of 10 percent for hypertension prior to June 8, 2013; however, the issue of whether a separate rating for hypertension from June 8, 2013 has not yet been decided.  As a result, the Board finds that the issue pertaining to the evaluation of diabetic nephropathy with hypertension associated with diabetes mellitus is properly before the Board.

The July 2015 rating decision further reflects that the evaluation of traumatic arthritis of the left knee, status post injury, was increased to 30 percent, effective June 8, 2013, and the rating for peripheral neuropathy of the right lower extremity was increased to 20 percent, effective January 21, 2015.  As the increases do not satisfy the appeal in full with respect to those issues, the issues remain on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  As such, the issues have been recharacterized as reflected on the title page.  

In addition, a separate 30 percent evaluation was assigned for peripheral neuropathy of the left lower extremity, prior to January 21, 2015, and 20 percent thereafter.  
Thus, the Board finds that the issue pertaining to the evaluation of peripheral neuropathy of the left lower extremity associated with diabetes mellitus is properly before the Board.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The Veteran's claims for an increased rating for left knee traumatic arthritis and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. For the entire appeal period, the Veteran's diabetes mellitus was controlled by the use of oral medications and/or insulin and a restricted diet, without requiring the regulation of activities, and did not result in complications other than those already separately rated.

2. Prior to January 21, 2015, the Veteran's peripheral neuropathy of the right lower extremity was manifested by no more than mild incomplete paralysis of the external popliteal nerve, to include constant pain and occasional decreased reflexes and sensory disturbances, such as feelings of burning, cold, tingling, and numbness, without muscle atrophy or motor impairment, or more severe symptomatology.

3. Since January 21, 2015, the Veteran's peripheral neuropathy of the right lower extremity has been manifested by no more than moderate incomplete paralysis of the external popliteal nerve, to include constant pain, decreased reflexes, and sensation, without muscle atrophy or other organic changes, or more severe symptomatology

4. Prior to January 21, 2015, the Veteran's peripheral neuropathy of the left lower extremity was manifested by no more than severe incomplete paralysis of the external popliteal nerve, which is the maximum schedular rating for neuritis, and there is no evidence of complete paralysis of the affected nerve.  

5. Since January 21, 2015, the Veteran's peripheral neuropathy of the left lower extremity has been manifested by no more than moderate incomplete paralysis of the external popliteal nerve, to include constant pain, decreased reflexes, and sensation, without muscle atrophy or other organic changes, or more severe symptomatology.

6. Since June 8, 2013, the Veteran's diabetic nephropathy with hypertension has been manifested by definite decrease in kidney function via elevated creatinine levels, but not by BUN over 40 mg%, creatinine over 4 mg%, generalized poor health, or markedly decreased kidney function or other organ systems, and has not required regular dialysis, or precluded more than sedentary activity.
 
7. Since June 6, 2013, the effective date for the Veteran's current rating for diabetic nephropathy, his hypertension has been contemplated by the assigned 60 percent rating for such disability; to assign a separate rating for the Veteran's hypertension would compensate him twice for the same manifestation.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 20 percent for diabetes mellitus, type II, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.119, Diagnostic Codes (DC) 7913 (2016).

2. The criteria for an initial rating in excess of 10 percent prior to January 21, 2015, and in excess of 20 percent thereafter for peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.124a, DC 8621 (2016).

3. The criteria for an initial rating in excess of 30 percent prior to January 21, 2015, and in excess of 20 percent thereafter for peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.124a, DC 8621 (2016).

4. The criteria for an initial rating in excess of 60 percent for diabetic nephropathy with hypertension, to include entitlement to a separate rating for hypertension as of June 8, 2013, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.104, 4.115a, 4.115b, DC 7541 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).	

In the instant case, with respect to the Veteran's claim for an increased rating for his diabetes mellitus, type II, VA's duty to notify was satisfied by a November 2005 letter, sent prior to the issuance of the rating decision on appeal.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's claims of entitlement to a higher initial rating for right and left lower left extremity peripheral neuropathy and diabetic nephropathy are part and parcel of his claim for an increased rating for diabetes mellitus, and stem from his disagreement with the initial evaluation following the grant of service connection.  Typically, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Nonetheless, the Veteran was provided additional notification of the requirements for substantiating an increased rating claim in July 2015, before the issuance of the most recent adjudication of the case in the October 2016 supplemental statement of the case.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370 (2006).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. §§§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues decided herein has been obtained.  The Veteran's service treatment records as well as post-service VA and private treatment records, to include those from Clayton Orthopedic Clinic and Marrow Healthcare, have been obtained and considered.  He has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was also provided VA examinations to assess the nature and severity of his diabetes and complications in December 2005, January 2006, June 2013, January 2015, and July 2016.  The Board finds that the examinations are sufficient evidence for deciding the claims in that the reports and examination noted are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations. 

Further, there is no indication that any of the Veteran's diabetes mellitus, bilateral lower extremity peripheral neuropathy, or diabetic nephropathy with hypertension have worsened since the July 2016 examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (mere passage of time not a basis for requiring of new examination).  Rather, the Veteran claims that the currently assigned ratings for these disabilities do not meet the severity of the symptomatology he has experienced during the appeal period.

Furthermore, the Board finds there has been substantial compliance with the Board's December 2011 and May 2016 remand directives and no further action in this regard is necessary.  See D'Aries, supra; Dyment, supra.

Pertinent to the claims decided herein, in its December 2011 remand, the Board directed the AOJ to obtain medical records from Clayton Orthopedic Clinic and Marrow Healthcare as well as updated VA treatment records, and to afford the Veteran examinations to determine the extent and severity of his diabetes mellitus, peripheral neuropathy of the bilateral lower extremities, and hypertension.  Thereafter, private treatment records those from Morrow Healthcare in January 2014 and Clayton Orthopedic Clinic in November 2014, and updated VA treatment records were obtained.  In July 2013, the AOJ afforded the Veteran VA examinations, which detailed the nature and severity of his diabetes mellitus, peripheral neuropathy of the bilateral lower extremities, and hypertension.  The Veteran was also afforded an additional VA examination in January 2015 to assess the nature and severity of his diabetic peripheral neuropathy.  The claims were then readjudicated in a July 2015 supplemental statement of the case. 

In its May 2016 remand, the Board directed the AOJ to afford the Veteran new examinations to assess the nature and severity of his diabetes mellitus, diabetic nephropathy with hypertension, and peripheral neuropathy of the bilateral lower extremities.  In July 2016, the AOJ afford the Veteran the examinations requested, which detailed the nature and severity of his diabetes mellitus, diabetic nephropathy with hypertension, and peripheral neuropathy of the bilateral lower extremities.  The claims were then readjudicated in the October 2016 supplemental statement of the case.

Thus, given that the AOJ associated the relevant treatment records with the claims file and provided the Veteran with a VA examinations in June 2013, January 2015, and July 2016, the Board finds that the AOJ has substantially complied with the December 2011 and May 2016 remand directives, and no further action is necessary to comply with the remand directives therein.  Id.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath, supra.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disability. 38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise the lower rating will be assigned.  38 C.F.R. 
 § 4.7. All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
 § 4.3.

Diabetes Mellitus

The Veteran is in receipt of a 20 percent rating for diabetes mellitus, type II.  He claims the 20 percent rating does not accurately reflect his level of symptomatology and that a higher rating is warranted.

The Veteran has been assigned a 20 percent disability rating for his diabetes mellitus pursuant to 38 C.F.R. § 4.119, DC 7913.  Such rating criteria provides that a 20 percent rating is warranted for diabetes mellitus requiring insulin and restricted diet or oral hypoglycemic agent and restricted diet.  A 40 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities (defined within the diagnostic code as avoidance of strenuous occupational and recreational activities).  A 60 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated. 

Note (1) provides that complications of diabetes mellitus are evaluated separately unless they are part of the criteria used to support a 100 percent rating. Noncompensable complications are deemed part of the diabetic process under Diagnostic Code 7913.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).

The Veteran contends that his diabetic mellitus, type II, results in blurred vision, chest pain, frequent infections, and frequent hypoglycemic episodes.

In relation to the current claim, the Veteran was afforded VA examinations in order to assess the severity of his diabetes mellitus in December 2005, January 2006, June 2013, and July 2016. 

The December 2005 VA examination noted that the Veteran took Actos and glipizide, medicines that regulate blood sugar levels, to control his diabetes.  At such time, the Veteran reported that he has diabetic ketoacidosis and has been hospitalized an average of one time per year, including one time during the past year.  The examiner noted that he did not have problems with hypoglycemia.  On average, he visited the doctor four times a year for diabetes.  He also reported that he had tingling and numbness in the right calf and foot; however, he denied that his diabetes affected his eyes, skin, heart, arteries, or kidneys.  He did not have erectile dysfunction.  The examiner found that the Veteran's diabetes did not result in a restriction of activities or any functional impairment. 
 
The December 2005 VA examiner noted that the Veteran's diabetes resulted in a complication of peripheral neuropathy in the lower extremities.  No other complications were noted, to include hypertension, which was found to be present independent of the Veteran's diabetes, and no condition was found to have been aggravated by such disease.

In January 2006, a second VA examiner conducted an eye evaluation and determined that there was no evidence of diabetic retinopathy.  He concluded that there no ocular complications of diabetes mellitus.  Rather, the Veteran was diagnosed with presbyopia, for which service connection has been denied.

The June 2013 VA examiner noted that the Veteran had been prescribed insulin to use once daily and the use of oral hypoglycemic agents to control his diabetes.  However, treatment of the Veteran's diabetes did not require the regulation of activities.  Further, the Veteran did not visit a diabetes specialist two time or more per month or require hospitalization for hypoglycemia or ketoacidosis.  In addition, the Veteran had not had an unintentional weight loss or loss of strength due to his diabetes.  At such time, it was noted that the Veteran's diabetes mellitus resulted in complications of diabetic peripheral neuropathy and nephropathy.  No other complications were noted.  The examiner found that the Veteran's diabetes mellitus did not impact his ability to work.

A VA treatment record from December 2014 indicates that the Veteran reported having had five hypoglycemic episodes in the past month with blood sugar readings consistently at or above 160. VA treatment records also reveal that the Veteran's diabetes "appears to be doing poorly."

The July 2016 VA examiner noted that the Veteran had been prescribed the use of oral hypoglycemic agents and required a restricted diet to control his diabetes.  However, treatment of the Veteran's diabetes did not require the regulation of activities.  Further, the Veteran did not visit a diabetes specialist two time or more per month or require hospitalization for hypoglycemia or ketoacidosis.  In addition, although the Veteran had lost 30 pounds in nine months due to changes in diet and increased physical activity, the Veteran's weight loss was intentional and not due to his diabetes.  Notably, the examiner reported that the Veteran experienced only peripheral neuropathy, but not diabetic retinopathy or any other conditions, as a complication of diabetes.  He further noted that the Veteran's diabetes mellitus does not have functional impairments and therefore does not interfere with neither physical nor sedentary work.

Based on the foregoing, the Board finds that a rating in excess of 20 percent for the Veteran's diabetes mellitus is not warranted.  In this regard, the record reveals that the Veteran uses a restricted diet and oral hypoglycemic agents to treat his diabetes.  There is also some indication that management of the Veteran's diabetes may require the use of once daily insulin.  However, there is no indication that his diabetes requires regulation of activity, which is required for a rating in excess of 20 percent.  In fact, during the appeal period, the Veteran joined a gym to ensure he continues to exercise regularly, and lost 30 pounds due to changes in diet and exercise.

The Board notes that, while the Veteran reported an average of one hospitalization yearly for treatment of diabetic ketoacidosis at the December 2005 VA examination and frequent hypoglycemic episodes, the remainder of the evidence is negative for any hospitalizations referable to his diabetes.  Moreover, in order to warrant a higher rating based on episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization or visits to a diabetic care provider, regulations of activities must also be present.  Therefore, as regulations of activities is required for a 40, 60, or 100 percent rating and the Veteran is not shown to meet such criteria, a rating in excess of 20 percent is not warranted.

With regard to diabetic complications, the Board notes that, as will be discussed in detail below, the Veteran has been awarded separate ratings for peripheral neuropathy of the right lower extremity, evaluated as 10 percent disabling as of December 14, 2005, the date of the VA examination showing such manifestation, and 20 percent disabling as of January 21, 2015; peripheral neuropathy of the left lower extremity, evaluated as 30 percent disabling as of June 8, 2013, the date of the VA examination showing such manifestation, and 20 percent disabling as of January 21, 2015; and diabetic nephropathy with hypertension, evaluated as 60 percent disabling as of June 8, 2013, the date of the VA examination showing such manifestation.  However, the Board finds that there are no additional complications of his diabetes that warrant separate ratings, or that such manifestations were present prior to the date of VA examinations where they were diagnosed.  

In this regard, while the December 2005 VA examiner found that the Veteran's diabetes resulted in a complication of peripheral neuropathy in the lower extremities, only the right lower extremity was noted to have tingling and numbness on examination.  There were no findings referable to the left lower extremity.  Furthermore, a January 2006 VA examination found that the Veteran's diabetes did not result in any ocular disorder, to include diabetic retinopathy, and, an eye examination in October 2016 also failed to show the presence of diabetic retinopathy.  Finally, the Veteran's private and VA treatment records, as well as all examinations conducted during the course of the appeal, fail to show any additional complications other than those already separately rated. 

Therefore, the Board finds that a rating in excess of 20 percent for diabetes mellitus, type II, is not warranted.
 
Peripheral Neuropathy of the Bilateral Lower Extremities

The Veteran presently receives separate disability ratings for peripheral neuropathy of each lower extremity under 38 C.F.R. § 4.124a, DC 8621.  The Veteran was assigned an initial 10 percent rating for his peripheral neuropathy of the right lower extremity as of December 14, 2005, which was increased to 20 percent beginning January 21, 2015.  With respect to the left lower extremity, the Veteran was assigned an initial 30 percent rating for peripheral neuropathy beginning June 8, 2013, and a 20 percent rating beginning January 21, 2015.  He claims that the current ratings do not reflect the severity of his symptoms.

In this regard, such disabilities are rated under DC 8621, which pertains to neuritis of the external popliteal nerve.  Generally, paralysis of the external popliteal nerve is evaluated under DC 8521, which provides that a 10 percent rating is assigned for mild incomplete paralysis; a 20 percent rating is assigned for moderate incomplete paralysis; and a 30 percent rating is assigned for severe incomplete paralysis.  A maximum 40 percent rating is assigned for complete paralysis of the popliteal nerve; the foot dangles and slight drop of first phalanges of all toes cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened, anesthesia covers entire dorsum of foot and toes.  38 C.F.R. § 4.124a, DC 8521.

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 38 C.F.R. 
§ 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis-characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating-is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123.

The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6. 

It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6.

During the appeal period, the Veteran was afforded relevant VA examinations in December 2005, June 2013, January 2015, and July 2016.

In December 2005, the VA contract examiner noted normal (2+) pulses in the femoral, popliteal, dorsalis pedis, and anterior tibial nerves.  Knee and ankle jerk reflex tests were also normal (2+).  The VA examiner also noted that the Veteran experienced decreased sensation to touch in the right calf and the plantar surface of the right foot.

The June 2013 examiner found that the Veteran experienced mild paresthesias and numbness in the right leg and severe paresthesias and numbness in the left leg.  Left knee extension, knee flexion, ankle plantar flexion and ankle dorsal flexion were of less than normal strength, but all other strength measurements were of normal strength.  Light touch monofilament testing revealed decreased sensation in the feet/toes bilaterally and decreased sensation in the left ankle/lower leg.  No muscle atrophy was present.  Trophic changes, as characterized by the loss of leg hair, were reported.  No other pertinent physical findings were reported.

The examiner also noted that the Veteran has right leg sensory dysfunction with decreased sensation to touch involving the calf and plantar surface of the right foot.  However, as of the date of the examination, the Veteran indicated that he experiences in his left, not right, lower lateral leg and plantar surface of his foot constant numbness, tingling, and pins and needle sensation.  Neuropathic symptoms were constant and bothered him continually during the night affecting his ability to sleep soundly.

In the June 2013 examination report, it was also noted that the Veteran's worked at a school where he was required to physically restrain children and adolescents due to violent behaviors, though his peripheral neuropathy did not prevent him from preforming his duties.

At the January 2015 examination, the examiner noted moderate numbness in the Veteran's legs.  A decrease in ankle plantar flexion and ankle dorsiflexion was noted bilaterally.  Light touch monofilament testing revealed decreased sensation in the feet/toes and in the ankle/lower leg bilaterally.   No muscle atrophy was present.  Trophic changes, as characterized by the loss of leg hair were reported.  No other pertinent physical findings were reported.  The examiner indicated that the Veteran's peripheral neuropathy did not affect his ability to work.

The July 2016 examiner noted mild constant pain, paresthesias, and numbness in the right leg.  In the left leg, the examiner noted that the Veteran was experiencing moderate constant pain, severe paresthesias, and severe numbness.  With regard to muscle strength, the examiner noted less than normal left ankle plantar flexion and left ankle dorsiflexion.  Deep tendon reflexes were noted as decreased in the knees and right ankle and absent in the left ankle.  Light touch monofilament testing revealed decreased sensation in the feet/toes bilaterally and in the left ankle/lower leg.  Vibration sensation was noted as decreased in the left leg.  No muscle atrophy was present.  Trophic changes, as characterized by the loss of leg hair were reported.  Overall, the examiner noted mild incomplete paralysis of the nerve.

The examiner also opined that the Veteran's more severe signs and symptoms of neuropathy in the left leg were not related to his diabetes mellitus, but more likely related to an acute event in 2011, as a 2004 study of the Veteran's nerves was normal, and a 2011 report noted abnormal electromyogram (EMG) of the left leg showing signs of acute denervation in the peroneal distribution.  He thus concluded that the peripheral neuropathy associated with the Veteran's diabetes did not result in functional impairment that would interfere with physical or sedentary work.

With regard to the Veteran's right lower extremity, an initial rating in excess of 10 percent prior to January 21, 2015, and in excess of 20 percent thereafter is not warranted.  At the December 2005 VA examination, the Veteran's reflexes were normal, and it was reported that he experienced decreased sensation in the lower right extremity.  As noted previously, at such time, there were no findings referable to the left lower extremity.  At the June 2013 examination, the Veteran's paresthesias and numbness in the right leg were described as mild.  Further, right leg knee extension, knee flexion, ankle plantar flexion, and ankle dorsal flexion were of normal strength. Light touch monofilament testing revealed decreased sensation in the right feet and toes, but normal in the ankle/lower leg and knee/thigh, and no muscle atrophy was present.  Although it was reported that his neurological symptoms affected his sleep, the Veteran reported that it was primarily his left leg neuropathy that affected his sleep.  Therefore, based on the examination reports and lay evidence of record, the Veteran's symptoms prior to January 21, 2015 are indicative of no more than mild incomplete paralysis of the external popliteal nerve, which warrants a 10 percent rating, but no higher.

By the time of the January 2015 examination, the Veteran was experiencing moderate numbness in the right leg with decreased strength in ankle plantar flexion and ankle dorsiflexion.  Further, sensation in the right feet/toes and ankle/lower leg.  At the July 2016 examination, the Veteran experienced mild constant pain, paresthesias, and numbness in the right leg.  Deep tendon reflexes were decreased in the right knee and right ankle, and light touch testing revealed decreased sensation in the right foot/toes.  However, no muscle atrophy was present at either examination.  These symptoms demonstrate a worsening of the disability, which resulted in no more than moderate incomplete paralysis of the external popliteal nerve, and, consequently, a 20 percent rating, but no higher, from January 21, 2015 is appropriate.

With regard to the left lower extremity, an initial rating of 30 percent prior to January 21, 2015, has been assigned.  Under DC 8621, such is the maximum rating for severe incomplete paralysis of the external popliteal nerve and, per VA regulations, neuritis is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe incomplete paralysis.  38 C.F.R. § 4.123, 4.124a, DCs 8521, 8621.  Therefore, as the Veteran's left lower extremity peripheral neuropathy has been evaluated pursuant to neuritis affecting the external popliteal nerve, he has been granted the highest schedular rating for such disability.  Further, there is no evidence of complete paralysis of the external popliteal nerve.  Therefore, a rating in excess of 30 percent for the Veteran's left lower extremity radiculopathy prior to January 21, 2015, is not warranted. 

The Board further finds that, for the period after January 21, 2015, an initial rating in excess of 20 percent for left lower extremity peripheral neuropathy is not warranted.  At the time of the January 2015 examination, the Veteran experienced moderate numbness in his legs, decreased ankle plantar and ankle dorsiflexion, and decreased sensation in the left foot/toes and ankle/lower leg.  In the left leg, the Veteran experienced moderate constant pain, as well as severe paresthesias and numbness.  Again, ankle plantar flexion and ankle dorsiflexion were noted as less than normal, and the Veteran experienced decreased sensation in the left foot/toes and ankle/lower leg.  Further, the Veteran has noted that his peripheral neuropathy, particularly in his left leg, affects his ability to sleep.  These symptoms demonstrate no more than moderate incomplete paralysis of the external popliteal nerve for which a 20 percent rating, but no higher, is to be assigned.

Although the Veteran's paresthesias and numbness were reported as severe, and it was reported that deep tendon reflexes in the left ankle were absent, such descriptions and findings by the examiner are not dispositive.  Rather, other symptoms noted are indicative of a moderate impairment, and the Veteran's overall symptoms more nearly approximate a moderate impairment, for which a 20 percent rating is to be assigned.

Diabetic Nephropathy, to include Entitlement to a Separate Rating for Hypertension 

The Veteran is in receipt of an initial rating of 60 percent for his diabetic nephropathy, rated under DC 7541.  Prior to June 8, 2013, the effective date for his rating for diabetic nephropathy, the Veteran was in receipt of a separate 10 percent rating for hypertension, rated under DC 7101.  The RO discontinued the separate rating for hypertension on June 8, 2013.  He now seeks an initial rating in excess of 60 percent for his diabetic nephropathy, to include a separate rating for hypertension after June 8, 2013.

Under DC 7541, renal involvement in diabetes mellitus is to be rated under the criteria for renal dysfunction. 38 C.F.R. § 4.115b.  Under renal dysfunction, constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension that is at least 40 percent disabling under DC 7101 warrants a 60 percent rating. Persistent edema and albuminuria with blood urea nitrogen (BUN) 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion warrants an 80 percent rating.  If the chronic nephritis requires regular dialysis, or precludes more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular, a 100 percent rating is warranted.

In the event that chronic renal disease has progressed to the point where regular dialysis is required, any coexisting hypertension or heart disease will be separately rated.  38 C.F.R. § 4.115a.  Otherwise, separate ratings for a disability from a disease of the heart and any form of nephritis, to include diabetic nephropathy are not assigned.  38 C.F.R. § 4.115.

According to Diagnostic Code 7101 for hypertensive vascular disease (hypertension and isolated systolic hypertension), a 60 percent rating is warranted if the diastolic pressure is predominantly 130 or more, a 40 percent rating is assigned if the diastolic pressure is predominantly 120 or more, a 20 percent rating is warranted when the diastolic pressure is predominantly 110 or more or systolic pressure is predominantly 200 or more, and a 10 percent rating is assigned if the diastolic pressure is predominantly 100 or more or systolic pressure is predominantly 160 or more, or minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  38 C.F.R. § 4.104, Diagnostic Code 7101.

At the June 2013 VA examination, the examiner noted that the Veteran did not require regular dialysis, have any signs or symptoms due to renal dysfunction, or have hypertension or heart disease due to renal dysfunction.  No urolithiasis or urinary tract or kidney infection was found.  Urinalysis was negative for albumin.  Testing revealed BUN of 14 mg% in June 2013, 14.4 in May 2013, and 15.9 mg% in February 2013.  Testing revealed the following creatinine levels: 1.7 mg% in June 2013, 1.4 mg% in May 2013, and 1.1 mg% in February 2013.

At a July 2016 examination, the examiner noted the Veteran did not require regular dialysis, have any signs or symptoms due to renal dysfunction, have hypertension or heart disease due to renal dysfunction, have renal tubular disorder, or frequent attacks of colic with infection.  No urolithiasis or urinary tract or kidney infection was found.  The examiner noted that in February 2016 BUN was measured at 21 mg%, and creatinine was measured as 1.18 mg%.  The examiner also reported that the Veteran's diabetic nephropathy did not affect his ability to work as there were no associated functional impacts.

The Board finds that a rating in excess of 60 percent is not warranted for the Veteran's diabetic nephropathy with hypertension.  The Veteran, at the time he was service-connected for diabetic nephropathy, was in receipt of a compensable rating for hypertension, and his elevated creatinine levels demonstrated a decrease in kidney function.  However, there is no evidence of persistent edema and albuminuria with BUN 40 mg% or more or creatinine 4 mg% or more; generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion; the Veteran does not require regular dialysis; and he is not precluded from more than sedentary activity.  Thus, a rating in excess of 60 percent for the Veteran's diabetic neuropathy with hypertension is not warranted.

The Veteran also claims that he is entitled to a separate rating for hypertension from June 8, 2013.  Currently, the Veteran is in receipt of a 60 rating for renal dysfunction, and does not require regular dialysis.  As such, 38 C.F.R. § 4.115 bars the Veteran from receiving a separate rating for hypertension.  Moreover, as such is contemplated in his 60 percent rating for diabetic nephropathy, to assign a separate rating would result in compensating him twice for the same symptomatology.  See also 38 C.F.R. § 4.14.

Other Considerations

In making its determinations in this case, the Board has also carefully considered the Veteran's contentions with respect to the nature of his service-connected disabilities at issue and notes that his lay testimony is competent to describe certain symptoms associated with his diabetes mellitus and its complications.  In this regard, the Veteran is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, in the instant case, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disabilities on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected disabilities at issue.   

The Board has considered whether additional staged ratings under Fenderson, supra, and Hart, supra, are warranted for the Veteran's diabetes mellitus and its separately rated complications.  However, the Board finds that the symptomatology of such disabilities was stable for each period on appeal. Therefore, assigning additional staged ratings for such disabilities is not warranted.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under section 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

The Board has carefully compared the level of severity and symptomatology of the Veteran's diabetes mellitus, type II, bilateral peripheral neuropathy of the lower extremities, and diabetic nephropathy with hypertension with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disabilities are currently evaluated.  Specifically, the rating schedule for diabetes contemplates the Veteran's use of oral hypoglycemic agent and insulin and restricted diet, as well as any episodes of ketoacidosis; for peripheral neuropathy, the Veteran's pain, numbness, decreased sensation, and loss of strength, to include the resulting impairment in his ability to sleep; and for diabetic nephropathy, the Veteran's decreased kidney function, hypertension, and other heart-related symptoms reported.  There are no additional symptoms either demonstrated by the medical evidence of record or through the Veteran's lay statements not contemplated by the ratings assigned herein.  Furthermore, the Board finds that the Veteran's trouble sleeping and decreased ability to walk long distances or stand for long periods of time, is contemplated by the current ratings assigned for his disabilities.

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.   However, in Yancy v. McDonald, 27 Vet. App. 484 (2016), the Court stated that "[n]othing in Johnson changes the long-standing principle that the issue of whether referral for extra-schedular consideration is warranted must be argued by the claimant or reasonably raised by the record."  Id. at 495.  The Court held that "the Board is required to address whether referral for extra-schedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities."  Id., citing Thun v. Peake, 22 Vet. App. 111, 115 (2008); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008).  In the instant case, while such issue has not been raised by the Veteran or the record, the Board finds that, even after affording the Veteran the benefit of the doubt, there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with his diabetes mellitus, type II, peripheral neuropathy, and diabetic nephropathy with hypertension.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  As the Board is remanding the issue of entitlement to an initial rating in excess of 30 percent for left knee arthritis, with which the issue of entitlement to TDIU is inextricably intertwined, the Board will defer adjudication of such matter at the current time. 

For the foregoing reasons, the Board finds that no higher or separate ratings are warranted for the Veteran's diabetes mellitus and its separately rated complications.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against higher or separate ratings, that doctrine is not applicable and the appeal must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

A rating in excess of 20 percent for diabetes mellitus, type II, is denied.

An initial rating in excess of 10 percent prior to January 21, 2015, and in excess of 20 percent thereafter for peripheral neuropathy of the right lower extremity is denied. 

An initial rating in excess of 30 percent prior to January 21, 2015, and in excess of 20 percent thereafter for peripheral neuropathy of the left lower extremity is denied.

An initial rating in excess of 60 percent for diabetic nephropathy with hypertension, to include entitlement to a separate rating for hypertension as of June 8, 2013, is denied.  


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

With regard to the Veteran's claim for an increased rating for his left knee disability, the Board notes that the United States Court of Appeals for Veterans Claims recently made a precedential finding that the final sentence of 38 C.F.R. 
§ 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  Upon a review of the December 2005, June 2013, and July 2016 VA examinations conducted during the course of the appeal, it does not appear that such testing was conducted, or that the VA examiner explained why such testing could not be conducted or was not necessary.  Therefore, a remand is necessary in order to afford the Veteran a new VA examination that addresses such inquiries, and includes a retrospective medical opinion as to the findings included in the prior examinations conducted during the appeal period.

Moreover, the issue of entitlement to a TDIU is inextricably intertwined with the increased rating claim on appeal.  See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together); see also Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, consideration of the Veteran's TDIU claim must be deferred pending the outcome of his increased rating claim.  However, the Board notes that it does not appear that the Veteran has as of yet completed and submitted a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) in connection with his TDIU claim.  As such, he should be requested to do so while the case is on remand.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran complete and return a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

2.  The Veteran should be scheduled for an appropriate VA examination so as to determine the current level of severity of his left knee disability.  The record, to include a complete copy of this remand, must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  

The examiner should record the range of motion observed on clinical evaluation in terms of degrees.  It is imperative that the examiner comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion.  If there is clinical evidence of pain on motion, the examiner should indicate the degree of range of motion at which such pain begins.  The examiner should record the results of range of motion testing for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case he or she should clearly explain why that is so.

The examiner is also requested to review the VA examinations containing range of motion findings pertinent to the Veteran's left knee, arthritis disability conducted during the course of the appeal in December 2005, June 2013, and July 2016.  With regard to each examination, the examiner is requested to offer an opinion as to the range of motion findings for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to do so, he or she should explain why.

The examiner should indicate whether the Veteran's left knee disability results in lateral instability or recurrent subluxation and, if so, the severity of such.  Any past or present meniscal conditions should be reported as well as any associated symptomatology. 

The examiner should also comment on the functional impairment associated with the Veteran's left knee disability. 

The examiner should provide a complete rationale for any opinions offered.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case. The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 C.F.R. §§ 5109B, 7112 (West 2014).



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

 
Department of Veterans Affairs


